Title: To John Adams from Arthur St. Clair, 28 November 1797
From: St. Clair, Arthur
To: Adams, John



Sir,
from the Hermitage 28th. Novr. 1797

My Commission of Governor of the Territory of the united States north west of the Ohio will expire on the 9th. day of next month. A considerable time ago, I informed the late President that it was my intention to decline being appointed again, which he may probably have communicated to You. Various causes (but particularly a broken Constitution and a broken Fortune, both of them expended in the public Service) have concurred to enduce me to change that Intention. By the last, the Salary, tho’ I have never been able to save a shilling from it, has become in a great measure necessary to the support of my Family, and by the first I am rendered unfit to engage in any pursuit that requires any great degree of active industry, and that I had in View when I made that communication to the President: I therefore now trouble You, Sir, with this to sollicit a reappointment—Should I be fortunate enough to succeed in that, the utmost exertions in my power for the good of the Colony, and for the benefit of the United States shall not be wanting, which will be the best, and at the same time, I am sure, the most acceptable return I can possibly make to You, Sir, for the favour You will have  conferred upon me.
There is, Sir, yet another reason why I wish to continue in Office, which, tho’ it may be founded in self-love, or perhaps in vanity, I will take the liberty to mention.—I have laboured assiduously to give the People of the Colony a System of Laws that might form their manners while it gave them a direction suited to both their present and future relation to the united States; I have it to lament that the other Members of the temporary legislature have never seemed to me to be sufficiently impressed with the importance of this Object, and it is yet far from being compleated—It is extremely my wish that it might be perfected during my Administration—One consistent Spirit would probably run thro’ the Laws, which, if a right one, would not cease to operate long after I shall be laid in the silent dark, and it is an extremely flattering and consoling contemplation to consider myself as the benefactor to a numerous People that are yet unborn.
With the greatest Respect I have the honor to be / Sir, Your obedient Servant

Ar. St. Clair